230 F.2d 853
W. B. PRICE, Appellant,v.Edwin L. JONES et al., Appellees.
No. 15725.
United States Court of Appeals Fifth Circuit.
March 20, 1956.

W. B. Price, in pro. per.
Charles Cook Howell, Nathan Schevitz, Thomas A. Larkin, E. Coleman Madsen, Asst. U.S. Atty., Jacksonville, Fla., for appellees.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
In his complaint filed in the District Court the appellant charged the appellees, a United States District Judge, six Florida Circuit Court Judges, and a Florida State's Attorney, with a conspiracy to deprive him of his civil rights in not instituting disbarment proceedings against counsel previously employed by appellant, in refusing to permit him to go before a Florida grand jury, and in the dismissal of a suit brought by appellant against the then Governor of Florida and others.  An order dismissing the complaint was entered from which an appeal was taken.


2
Our careful examination of the complaint and the other instruments comprising the record brings us to the same opinion as held by the District Judge by whom the order of dismissal was entered, that no claim is stated upon which relief can be granted.  The judgment is


3
Affirmed.